DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nordquist US 7594095 B1, in view of Brown et al. (US 7746347 B1) hereinafter referred to as Brown.

Regarding 1. A method for emulating stream output using compute shaders, the method comprising: 
receiving, by a computer system, a stream output command defined by an application for execution via a stream output stage of a graphics processing unit (GPU) of the computer system, the stream output command instructing the GPU to stream primitive data for one or more input primitives to one or more target buffers in a GPU memory; (Nordquist, col.24 lines 4-14)
Nordquist does not disclose explicitly converting, by the computer system, the stream output command into one or more compute shaders, the one or more compute shaders comprising program code for implementing functionality of the stream output command; and issuing, by the computer system, the one or more compute shaders to a graphics driver of the computer system for execution via a compute shader stage of the GPU.
Brown discloses converting, by the computer system, the geometry shader into one or more compute shaders, the one or more compute shaders incorporating the program code of the geometry shader; (Brown, fig.2 from #212 into microcode 228 (compute shader)), fig.5 #510, col.6) and issuing, by the computer system, the one or more compute shaders to a graphics driver of the computer system for execution via a compute shader stage of the GPU. (Brown, fig.2 Issued to GPU 206, fig.5 #512)

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Nordquist with the teachings of Brown in order to void the time consuming shader compilation and resource conversion.

Regarding claims 8 and 15, the claims essentially recite the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claims 8 and 15.Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nordquist and Brown, in view of Currid et al. (US 20150042664 A1) hereinafter referred to as Currid.

Regarding claims 2, 9 and 16, the combination of Nordquist and Brown does not disclose the method of claim 1 wherein the receiving, the converting, and the issuing are performed by a hypervisor of the computer system, and wherein the stream output command is received by the hypervisor from a guest graphics driver running within a virtual machine (VM) of the computer system.  
Currid discloses the method of claim 1 wherein the application is a guest application of a virtual machine (VM) running on top of a hypervisor, and wherein the receiving, the converting, and the issuing are performed by a virtual GPU of a hypervisor (Currid, fig.3)

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Nordquist and Brown with the teachings of Currid in order to enable a large number of graphics processing units to be deployed within a virtualized server without any special support required by BIOS.
Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3, 10 and 17, no prior art discloses the features “The method of claim 2 wherein the one or more compute shaders are issued by the hypervisor to a host graphics driver of the computer system that is different from the guest graphics driver.” 

Regarding claims 4, 11 and 18, no prior art discloses the features “The method of claim 1 wherein the stream output command is defined by the application via a first graphics application programming interface (API) that supports stream output, and wherein the 

Regarding claims 5, 12 and 19, no prior art discloses the features “The method of claim 1 further comprising: receiving a geometry shader defined by the application for execution via a geometry shader stage of the GPU, the geometry shader comprising program code for processing the one or more input primitives;  D376.C1- 17 -converting the geometry shader into one or more other compute shaders, the one or more other compute shaders incorporating the program code of the geometry shader; and issuing the one or more other compute shaders to the graphics driver of the computer system for execution via the compute shader stage of the GPU.  

Regarding claims 6 and 7, they directly depend on allowable claim 5. Regarding claims 13 and 14, they directly depend on allowable claim 12.Regarding claims 20 and 21, they directly depend on allowable claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20060227144 A1 An embedded, programmable motion blur system and method is described herein. Embodiments include applying displacement on a vertex level and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        5/8/2021